DETAILED ACTION
This Office Action is in response to Application 16/998,239 filed on 08/20/2020.
In the instant application, claim 1 is the only independent claim; Claims 1-30 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings submitted on 08/20/2020 are acceptable.

Allowable Subject Matter
Claims 11-12 and 14-30 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 4, 6-7 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Levinson et al. (“Levinson,” US 2013/0066988), published on March 14, 2013 in view of Samson et al. (“Samson,” US 2012/0197975), published on August 2, 2012.
Regarding claim 1, Levinson teaches a method  for three-way integration of external communication mechanisms with an organization's Instant Messaging (IM) system and Workflow Management (WfM) system, wherein the IM system comprises one or more chat rooms, the method comprising: 
	receiving and storing a communication sent by an external party through an instance of a communication mechanism (Levinson: see par. 0120; the communication service receives one or more messages from a requesting device. The messages can be provided to the requesting device by a user. The received messages can be stored in the database, along with any related information, such as user information and device information. See par. 0092; an entity may have multiple communication channels defined that are able to receive message, such as phone, email, web-chat, SMS, among other channels. Communication channels may allow the user to send text-based messages to the services. See par. 0101; the communication service 102 can be capable of storing information in the database 402, for instance, information relating to individual users 424, including user message 426, information associated with entities and agent 418 including entity messages 422); 
	automatically generating a collaboration space within a chat room associated with the instance of the communication mechanism used to receive the communication (Levinson: see par. 0073; based on communication sent from a respective user directed to an entity, via the personal interface 110, the communication service 102 can generate a chat session between the entity and the user. Note: chat session is interpreted as collaboration space. See par. 0089, the communication service 102 receives a message sent from a user to an entity and generates a chat session. See pars. 0065-0066 and Fig. 2D; the message from the user is sent and a response message is received in the chat session via the personal interface 110); 	
	automatically generating a message within the collaboration space and populating it with content of the received communication or information about the content of the received communication (Levinson: see par. 0089; a chat session may include one or more messages between users and agents, who are participants in the conversation, displayed in respective interface); and 
	automatically generating and populating a record in the WfM system to track a status and progress of handling the received communication (Levinson: see pars. 0101-0103; storing various information associated with communications between users and agents).

	Specifically, Samson teaches automatically generating and populating a record in the WfM system to track a status and progress of handling the received communication (Samson: see par. 0062-0064; a workflow instance is created based on a communication received from a user. The logging engine 118 may create a log of events for the workflow instance and may record entries regarding communications sent to users by the workflow engine 112 and communications received from users. See par. 0076; a communication history, comprising of one or more messages previously sent to and received from one or more users, may be displayed to the agent so they are aware of the current state of the discussion. The communication history may include messages from any period of time, such as for example the past hours, days or weeks).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Samson and Levinson in front of them to include the logging of events for a workflow instance as disclosed by Samson with the text-based communications service requests of Levinson to provide a workflow platform to accomplish tasks while leveraging different ways of communicating with customers in an effective and efficient manner (Samson: see par. 0019).
Regarding claim 2, Levinson and Samson teach the method of claim 1,
Levinson and Samson further teach wherein the collaboration space comprises a chat window (Levinson: see par. 0072 and Fig. 3; agents 108 can communicate with the users 114 through via the entity interface 106 on a devices 104), and an authorized user is allowed to use the chat window to send and receive communications through interactive external (Levinson: see pars 0072-0073 and Fig. 3; entity interface 106 allows communication between users and agents communicate on the entity’s behalf).  
Regarding claim 4, Levinson and Samson teach the method of claim 1,
Levinson and Samson further teach wherein the collaboration space comprises a chat window (Levinson: see par. 0072 and Fig. 3; agents 108 can communicate with the users 114 through via the entity interface 106 on a devices 104), and an authorized user is allowed to use the chat window to exchange messages with other members of the chat room to coordinate and collaborate on addressing and handling of the received communications (Levinson: see par. 0074; a corresponding chat session is generated for the one or more agents on the respective device 104. One or more agents of the entity respond to the inquiry with a response message within the chat session).
Regarding claim 6, Levinson and Samson teach the method of claim 1,
Levinson and Samson further teach automatically updating a record in the WfM system with one or more attributes captured from the received communication, or messages entered in the corresponding chat window, or one or more of date and time stamp, ID of the authorized user, and action performed by the authorized user, each time a new activity occurs in the corresponding chat window, or each time a new communication or new message is added to the chat window, or each time the collaboration space is archived (Samson: see pars. 0062-0064; the logging engine 118 may record entries regarding communications sent to users by the workflow engine 112 and communications received from users. See par. 0065; the logging engine 118 may log an entry corresponding to each communication received from the notification engine 120. The entry may include the time the communication was received, the contents of the communication, and the type of the communication channel used. See par. 0067; the logging engine 118 may store each entry as an entry is created).  
Regarding claim 7, Levinson and Samson teach the method of claim 1,
(Levinson: see par. 0076; a communication history, comprising of one or more messages previously sent to and received from one or more users, may be displayed to the agent so they are aware of the current state of the discussion. The communication history may include messages from any period of time, such as for example the past hours, days or weeks).
Regarding claim 13, Levinson and Samson teach the method of claim 1,
Levinson and Samson further teach wherein the collaboration space comprises a chat window and is configured to permit an authorized user to add a status code directly in the chat window (Levinson: see par. 0106; the communication service 102 can be further capable of storing additional values relating to messages from entities, the call center 112 or from users 114).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being obvious over Levinson and Samson as applied to claim 1 above and further in view of Coman et al. (“Coman,” US 2019/0272547), filed on June 4, 2018.
Regarding claim 3, Levinson and Samson teach the method of claim 1,
Levinson and Samson further teach wherein the collaboration space comprises a chat window (Levinson: see par. 0072 and Fig. 3; agents 108 can communicate with the users 114 through via the entity interface 106 on a devices 104. See par. 0073; the communication service 102 may generate multi-user chat sessions between the user and the agents 108), and an authorized user is allowed to use the chat window to [access one-way incoming communications received from non-interactive external communication mechanisms].
(Levinson: see pars 0072-0073 and Fig. 3; entity interface 106 allows communication between users and agents communicate on the entity’s behalf).
Levinson and Samson teach all the limitations above but do not appear to teach an authorized user is allowed to use the chat window to [access one-way incoming communications received from non-interactive external communication mechanisms.
However Coman teaches a thoughtful gesture generation system. Coman further teaches an authorized user is allowed to use the chat window to access one-way incoming communications received from non-interactive external communication mechanisms (Coman: see par. 0038; communications between a customer and an intelligent agent system may be in the form of non-interactive / one-way communications. In certain example implementation, records of interactive and/or non-interactive communication conducted with the customer may be utilized. Such communication information may be obtained, for example, through a chat window, e-mail, phone call, etc.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Coman, Levinson and Samson in front of them to include the non-interactive communications as disclosed by Coman with the text-based communications service requests of Levinson to generate thoughtful gestures based on non-interactive input and/or interactive communications to create value for organizations through richer customer interaction (Coman: see pars. 0041-0042).

Claim 5 is rejected under 35 U.S.C. 103(a) as being obvious over Levinson and Samson as applied to claim 1 above and further in view of Rhodes et al. (“Rhodes,” US 2019/0348991), filed on May 3, 2019.
Regarding claim 5, Levinson and Samson teach the method of claim 1,
(Levinson: see par. 0072 and Fig. 3; agents 108 can communicate with the users 114 through via the entity interface 106 on a devices 104. See par. 0073; the communication service 102 may generate multi-user chat sessions between the user and the agents 108) and an authorized user is allow to use the chat window to send and receive communications (Levinson: see pars 0072-0073 and Fig. 3; entity interface 106 allows communication between users and agents communicate on the entity’s behalf).
Levinson and Samson teach all the limitations above but do not appear to teach wherein the collaboration space comprises a chat window, and an authorized user is allowed to use the chat window to: document one or more of observations, status, findings, comments, outcomes, planned or needed action items while addressing or handling received communications; and track execution of action items.  
However Rhodes teaches a method for executing quick actions via a user input module of an agent workspace; wherein the collaboration space comprises a chat window (Rhodes: see par. 0058 and Fig. 7; the agent workspace 700 may include a chat area 745 in which the agent (i.e., Briana Adams) may correspond with the user (i.e., Alan Turner)), and an authorized user is allowed to use the chat window to: document one or more of observations, status, findings, comments, outcomes, planned or needed action items while addressing or handling received communications; and track execution of action items (Rhodes: see par. 0058 and Fig. 7; the agent may utilize quick actions within the chat area 710, or within other input areas, such as work notes 715, in which the agent may enter notes regarding the issue reported by Alan Turner).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rhodes, Levinson and Samson in front of them to include entering quick actions or notes in chat area as disclosed by Rhodes with the text-based communications service requests of Levinson to provide an easy-(Rhodes: see par. 0024).

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being obvious over Levinson and Samson as applied to claim 1 above and further in view of SETH et al. (“Seth,” US 2015/0178371), published on June 25, 2015.
Regarding claim 8, Levinson and Samson teach the method of claim 1,
Levinson and Samson do not appear to teach wherein the collaboration space comprises a chat window, and an authorized user is allowed to: add a new user-defined tag to a message in the chat window; or view, select and assign one or more existing tags to the message in the chat window.  
However Seth teaches a method for facilitating dialogue mining; wherein the collaboration space comprises a chat window, and an authorized user is allowed to: add a new user-defined tag to a message in the chat window; or view, select and assign one or more existing tags to the message in the chat window (Seth: see par. 0009; when a customer and the agent exchange messages, the agent can tag the message with one or more features that indicate an aspect of the conversation. See par. 0010; the agent and the customer can have a dialog with each other using a chat application executing on their respective computing devices. The chat application provides various graphical user interface elements that facilitates the agent and/ or the customer to tag a message with one or more features).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Seth, Levinson and Samson in front of them to include the tagging of messages during a conversation as disclosed by Seth with the text-based communications service requests of Levinson to gain insights into possible intentions of the customers for contacting the customer service representatives and (Seth: see par. 0003).
Regarding claim 9, Levinson and Samson teach the method of claim 1,
Levinson and Samson do not appear to teach wherein the collaboration space comprises a chat window, and the IM system is configured to automatically generate suggested tags in the chat window based on the external party which sent the communication, or based on content of messages in the chat window.  
However Seth teaches a method for facilitating dialogue mining; wherein the collaboration space comprises a chat window, and the IM system is configured to automatically generate suggested tags in the chat window based on the external party which sent the communication, or based on content of messages in the chat window (Seth: see par. 0023; a system is enable to automatically tag messages exchanged between users, e.g., a customer and the agent, with various features. Further, the system can tag the messages in real-time, that is, while the dialog between the users with one or more features. The system can tag the particular message with a particular feature based on feature input that is received from a customer, an agent, or a supervisor of the agent such as, for example, product mentions).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Seth, Levinson and Samson in front of them to include the tagging of messages during a conversation as disclosed by Seth with the text-based communications service requests of Levinson to gain insights into possible intentions of the customers for contacting the customer service representatives and also into the possible recommendations that may be offered to the customers (Seth: see par. 0003).
Regarding claim 10, Levinson, Samson and Seth teach the method of claim 9,
Levinson, Samson and Seth further teach wherein an authorized user is allowed to accept or reject the automatically generated tags for the received communications and (Seth: see pars. 0007 and 0023; the system can automatically tag a message with a feature, e.g., a feature that indicates whether the agent accepted an auto suggestion made by the system for responding to the customer).  
Thus combining Levinson, Samson and Seth would teach the limitations of claim 10 obvious for the same reason as set forth in claim 9.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Wanderski et al. (US 10461945) -  a system and a method for monitoring a chat communication session, identifying a piece of information exchanged during the chat communication session and assigning a tag to the piece of information.
Frosst (US 2017/0372324) - a method for assigning messages posted on a social media website to a support case in a database system. A support agent may tag a message posted by a user for directing to the support case.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174